Case 1:19-cv-08217-DLC Document 52 Filed 03/02/20 Page i of 6

 

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT FOR THE USDC SDNY
SOUTHERN DISTRICT OF NEW YORK DOCUMENT .
ELECTRONICALLY FILED
JONATHAN FLEISIG and CONDOR ALPHA DOC ne
ASSET MANAGEMENT. DATE FILED: 3/2/2622 _
Plaintiffs,
Case No. 19 Civ. 8217 (DLC)
VS.

ED & F MAN CAPITAL MARKETS, INC., and
PARAGON GLOBAL MARKETS LLC,

Defendants.

 

 

STIPULATION AND ROTECTIVE ORDER

WHEREAS, the Parties having agreed to the following terms of confidentiality, and the Court
having found that good cause exists for the issuance of an appropriately tailored confidentiality order
pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is hereby,

ORDERED that the following restrictions and procedures shall apply to the information and
documents exchanged by the parties in connection with the pre-trial phase of this action:

1. Counsel for any party may designate any document or information, in whole or in part,
as confidential if counsel determines, in good faith, that such designation is necessary to protect the
interests of the client in information that is proprietary, a trade secret or otherwise sensitive non-public
information, Information and documents designated by a party as confidential will be stamped
“CONFIDENTIAL,”

2. The Confidential Information disclosed will be held and used by the person
receiving such information solely for use in connection with the action.

3. In the event a party challenges another party’s designation of confidentiality, counsel

shall make a good faith effort to resolve the dispute, and in the absence ofa resolution, the challenging

 
Case 1:19-cv-08217-DLC Document 52 Filed 03/02/20 Page 2 of 6

party may seck resolution by the Court. Nothing in this Protective Order constitutes an admission by
any party that Confidential Information disclosed in this case is relevant or admissible. Each party
reserves the right to object to the use or admissibility of the Confidential Information.

4, The parties shall meet and confer if any production requires a designation of “For
Attorneys’ or Experts’ Eyes Only.” All other documents designated as “CONFIDENTIAL” shall
not be disclosed to any person, except:

a. The requesting party and counsel, including in-house counsel;

b. Employees of such counsel assigned to and necessary to assist in the
litigation;

c. Consultants or experts assisting in the prosecution or defense of the matter, to
the extent deemed necessary by counsel; and |

d. The Court (or other person having access to any Confidential Information by virtue
of his or her position with the Court).

5. Before disclosing or displaying the Confidential Information to any person, counsel
must:

a. Inform the person of the confidential nature of the information or documents;

b. Inform the person that this Court has enjoined the use of the information or
documents by him/her for any purpose other than this litigation and has
enjoined the disclosure of the information or documents to any other person;
and

c. Require each such person to sign an agreement to be bound by this Order in the

form attached as Exhibit A.

 

 

 

 
Case 1:19-cv-08217-DLC Document52 Filed 03/02/20 Page 3 of 6

6. The disclosure of a document or information without designating it as
“Confidential” shall not constitute a waiver of the right to designate such document or information
as Confidential Information. If so designated, the document or information shall thenceforth be
treated as Confidential Information subject to all the terms of this Stipulation and Order,

7. If a party inadvertently discloses Confidential Information, the party should
immediately inform the other parties and take steps necessary to remediate the inadvertent
disclosure.

8. Any Personally Identifying Information (“PII”) (e.g., social security numbers,
financial account numbers, passwords, and information that may be used for identity theft)
exchanged in discovery shall be maintained by the receiving party in a manner that is secure and
confidential and shared only with authorized individuals in a secure manner. The producing party
may specify the minimal level of protection expected in the storage and transfer of its information.
In the event the party who received PII experiences a data breach, it shall immediately notify the
producing party of same and cooperate with the producing party to address and remedy the breach.
Nothing herein shall preclude the producing party from asserting legal claims or constitute a
waiver of legal rights and defenses in the event of litigation arising out of the receiving party’s
failure to appropriately protect PII from unauthorized disclosure.

9. Pursuant to Federal Rule of Evidence 502, the production of privileged or work-
product protected documents or communications, electronically stored information (“ESI”) or
information, whether inadvertent or otherwise, shall not constitute a waiver of the privilege or
protection from discovery in this case or in any other federal or state proceeding. This Order shall
be interpreted to provide the maximum protection allowed by Federal Rule of Evidence 502(d).

Nothing contained herein is intended to or shall serve to limit a party’s right to conduct a review of

 

 
Case 1:19-cv-08217-DLC Document 52 Filed 03/02/20 Page 4 of 6

documents, ESI or information (including metadata) for relevance, responsiveness and/or segregation
of privileged and/or protected information before production.

10. Notwithstanding the designation of information as “Confidential” in discovery, there
is no presumption that such information shall be filed with the Court under seal. The parties shall follow
the Court’s procedures for requests for filing under seal.

11. At the conclusion of litigation, Confidential Information and any copies thereof shall
be promptly (and in no event later than 30 days after entry of final judgment no longer subject to further
appeal) returned to the producing party or certified as destroyed, except that the parties’ counsel shall
be permitted to retain their working files on the condition that those files will remain protected.

12. Nothing herein shall preclude the parties from disclosing material designated to be
Confidential Information if otherwise required by law or pursuant to a valid subpoena.

SO STIPULATED AND AGREED.

Dated: March 2, 2020

CONWAY & CONWAY

By: /s/ Kevin P. Conway
Kevin P. Conway

122 E 42nd Street, Suite 1612
New York, New York 10168

Telephone:(2.12) 938-1080
Email: kpc@conway-conway.com

Attorneys for Plaintiffs and Counterclaim
Defendants Jonathan Fleisig and Condor Alpha Asset Management.

Se aajlersel
2 Ob
fhe

 
Case 1:19-cv-08217-DLC Document 52 Filed 03/02/20 Page 5 of 6

MINTZ, LEVIN, COHN, FERRIS, GLOVSKY
AND POPEO, P.C.

By: /s/ Therese M. Doherty
Therese M. Doherty
LisaMarie Collins

The Chrysler Center
666 Third Avenue
New York, New York 10017

Telephone:(212)935-3000

Facsimile:(212)983-3115

Email: tdoherty@mintz.com
Icollins@mintz.com

Attorneys for Defendant and Counterclaim Plaintiff,
ED & F Man Capital Markets Inc.

FRIEDMAN & WITTENSTEIN
A Professional Corporation

By: /s/ Ivan Kline
Ivan Kline

599 Lexington Avenue
12th Floor
New York, New York 10022

Telephone:(2 12) 750-8700
Email: ikline@friedmanwittenstein.com

Attorneys for Defendant Paragon Global Markets, LLC

Dated:
New York, New York

 

HON. DENISE L. COTE
UNITED STATES DISTRICT JUDGE

 
Case 1:19-cv-08217-DLC Document52 Filed 03/02/20 Page 6 of 6

Exhibit A
Agreement

I have been informed by counsel that certain documents or information to be disclosed to me
in connection with the matter entitled have been designated as confidential. I have been informed that
any such documents or information labeled “CONFIDENTIAL” are confidential by Order of the
Court.

I hereby agree that I will not disclose any information contained in such documents to
any other person. [ further agree not to use any such information for any purpose other than
this litigation.

DATED:

 

Signed in the presence of:

 

(Attorney)

 

 
